DETAILED ACTIONStatus of Application
Receipt of the claims and remarks, all filed on 10/15/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
	Claim 12 is amended.
	Claims 1-16 are currently under consideration. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are again rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Chang et al. (US 20160166735 A1) hereinafter Chang.
 	Wironen is drawn towards injectable, biocompatible compositions, comprising a combination of particulate, processed tissue and a carrier; specifically, comprising a method of injecting acellular, pulverized dermis combined with hyaluronic acid as glycosaminoglycan (abstract and claims 1-32).
 	Regarding claims 1, 8, 10, 11, Wironen discloses biomaterial composition comprising a combination of processed tissue and a carrier. The processed tissue is in particulate form. The term “tissue” as used herein includes dermis and adipose tissue 
 	Wironen discloses the composition comprising pulverized, acellular human tissue and a carrier, preferably glycosaminoglycans. The tissue may comprise a combination of particles [0006], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution [0009]. 
 	Wironen discloses kits that comprise an amount of acellular, particulate tissue, and a separate amount of a carrier, wherein both are provided in an appropriate container (e.g., a syringe) (needle or cannula fluidly coupled to a reservoir defining a volume into the at least one area, the reservoir holding a tissue product composition). The tissue particulate and the carrier are contained in individual syringes and immediately prior to use, the syringes are connected and the contents of each are mixed back and forth [0008].
 	Wironen discloses a method of administration of a biomaterial to fill in whole, or in part, any void spaces formed as the result of surgical, chemical or biological removal of unnecessary or undesirable growths, fluids, cells, or tissues [0017], and also provides methods for treating undesired lesions, fissures, diverticulae, cysts, fistulae, aneurysms, and any other undesirable void present within the body of a patient, by administering a biomaterial to the site of these conditions. For example, the biomaterial can be injected [0018], the subject biomaterials can be used in accord with conventional cosmetic 
 	Wironen does not explicitly disclose wherein the method comprises treating a hand.
 	However, Chang is drawn to an injectable composition and method for the minimally invasive, in-situ repair and regeneration of an injured ligament or tendon in a mammalian subject (abstract).
	Chang discloses methods and compositions comprising decellularized extracellular matrix derived from tendon connective tissue for the minimally invasive, in-situ repair and regeneration of ligament and tendon injuries [0059], the radial and ulnar collateral ligaments of the interphalangeal and metacarpophalangeal joints are ligaments of the human hand (method of treating a hand) [0102]. 
	Chang discloses a method for in-situ repair and regeneration of an injured tendon or ligament in a mammalian subject, which involves the administration of a composition comprising decellularized extracellular matrix derived from tendon connective tissue to the area of injured tendon or ligament. The composition is in an injectable [0009]. An injectable composition, as used herein, refers to any material that can be made liquid enough or solubilized enough to be injected into a defect (flowable) [0054].
 	Chang discloses administration of the solubilized tendon-derived extracellular matrix into the area of ligament or tendon defect or injury is preferably carried out via injection with a needle [0107].

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen, to comprise administration to a hand, as taught by Chang, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Chang discloses repair and regeneration of the injured ligament or tendon is ultimately achieved, when the tendon scaffold is replaced with the regenerated tissue [0059]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and Fermanian, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claim 2, Chang discloses the scapholunate interosseous ligament (at least one interosseous area of the hand) [0102].
 	Regarding claims 3-4, Chang discloses the tendon extracellular matrix gels were consistently confined to the subcutaneous space (subcutaneous is undersurface of the dermal layer) [0150].

 	Regarding claim 6, Wironen discloses injection of a biomaterial between a dual balloon catheter can be used to block the lumen anterior and posterior to the catheter tip (soft-tip) [0035].
	Regarding claim 9, Wironen discloses the tissue particulate and the carrier are contained in individual syringes and immediately prior to use, the syringes are connected and the contents of each are mixed back and forth [0008], with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution [0009], and discloses the carrier comprises about 10 to about 30 percent, by weight, of said composition (20mg/ml is 20 percent by weight, which is in the range of 10 to 30 percent as taught) (claim 4).

Response to Arguments
Applicant argues on pages 5-7 of the remarks that Chang does not cure the deficiencies of Wironen because Chang does not disclose injecting the composition between a dermal layer and fascia layer of the at least one area of a hand because the 
 	However, this argument is not persuasive because Chang has still disclosed successfully injecting the hydrogel into the subcutaneous space (between a dermal layer and a fascia layer) [0150] and discloses treatment of the human hand (method of treating a hand) [0102].
The difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen, to comprise administration to a hand and to a subcutaneous space, as taught by Chang, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Chang discloses repair and regeneration of the injured ligament or tendon is ultimately achieved, when the tendon scaffold is replaced with the regenerated tissue [0059]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and Fermanian, by applying a known technique to a known product ready for improvement to yield predictable results. Therefore the arguments are not persuasive.


Claims 1-11 are again rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Chang et al. (US 20160166735 A1) hereinafter Chang and further in view of Fermanian et al. (US 2013/0122068 A1) hereinafter Fermanian.
 	The teachings of Wironen and Chang are disclosed above.
 	Regarding claim 7, Wironen in view of Chang does not explicitly disclose wherein the hyaluronic acid based material is a cross-linked hyaluronic acid.
	However, Fermanian is drawn to a composition comprising cross-linked hyaluronic acid (abstract and claims 1-15).
 	Fermanian discloses a gel composition comprising at least 5% hyaluronic acid, wherein the hyaluronic acid is substantially cross-linked. Also encompassed are compositions comprising cross-linked hyaluronic acid, further comprising a binder, such as noncross-linked hyaluronic acid [0009].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen in view of Chang such that the hyaluronic acid based material is a cross-linked hyaluronic acid, as taught by Fermanian, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Fermanian discloses improved properties comprising cross-linked hyaluronic acid, optimized uses thereof, for example, in aesthetic applications (e.g., facial contouring, soft tissue augmentation products) (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the .
	
Claims 1-6 and 8-15 are again rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Chang et al. (US 20160166735 A1) hereinafter Chang and further in view of Detamore et al. (US 20160235892 A1) hereinafter Detamore.
 	The teachings of Wironen and Chang are disclosed above.
 	Regarding claim 12, Wironen in view of Chang does not explicitly disclose the ratio of the tissue matrix particles to the carrier as claimed.
	However, Detamore is drawn to a composition comprising decellularized cartilage tissue powder in methacrylated hyaluronic acid as hydrogel (abstract and claims 1-8).
 	Detamore discloses a hyaline cartilage tissue paste comprising slightly solubilized decellularized cartilage powder particulates ranging from between about 10 w/v % and about 90 w/v %, and Methacrylated Hyaluronic Acid (MeHA) ranging from between about 10 w/v % and about 90 w/v % (values of the decellularized powder from 10-90% w/v and values of the hyaluronic acid carrier from 10-90% w/v encompasses the ratio being in the range of between 1 and 9 : between 19 and 1) (claims 6 and 7; [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen in view of 
	One of ordinary skill in the art would have been motivated to do so because Detamore discloses the hydrogel in the hyaline cartilage tissue hydrogel comprises Methacrylated Hyaluronic Acid (MeHA) such that the cartilage tissue hydrogel as provided exhibits excellent ability in molding into desirable three dimensional shapes [0011]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen in view of Chang and Detamore, by applying a known technique to a known product ready for improvement to yield predictable results.
  	Regarding claim 13, Wironen discloses the tissue particulate with hyaluronic acid or salts thereof (HA) as carrier provided as an aqueous solution (slurry) [0008-0009], Detamore discloses the slightly solubilized decellularized cartilage powder particulates are the solid portion of the solubilized cartilage tissue powder solution ranging from between about 10 w/v % and about 90 w/v %, and Methacrylated Hyaluronic Acid (MeHA) ranging from between about 10 w/v % and about 90 w/v % (encompasses from about 1.5% to about 14.25% solid content) [0012]. 
 	Regarding claims 14-15, Wironen in view of Chang and Detamore discloses the composition of claim 14, and one having ordinary skill in the art would reasonably expect the composition would intrinsically possess the properties of a G” value at 5 Hz that is less than 600 Pa and less than 500 Pa. Detamore discloses the shear stress and viscosity (G” value of rheology) were measured over a shear rate sweep of 0.01-100 s-1 using an AR-G2 rheometer [0123], wherein the Methacrylated Hyaluronic Acid (MeHA) . 
	
Response to Arguments
Applicant argues on page 7 of the remarks that Detamore does not cure the deficiencies of Wironen and Chang.
 	However, this argument is not persuasive because Chang has still disclosed successfully injecting the hydrogel into the subcutaneous space (between a dermal layer and a fascia layer) [0150] and discloses treatment of the human hand (method of treating a hand) [0102].
The difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen, to comprise administration to a hand and to a subcutaneous space, as taught by Chang, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Chang discloses repair and regeneration of the injured ligament or tendon is ultimately achieved, when the tendon scaffold is replaced with the regenerated tissue [0059]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and 

Claims 1-6, 8-11, and 16 are again rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (US 20030104026A1) hereinafter Wironen in view of Chang et al. (US 20160166735 A1) hereinafter Chang and further in view of Owens et al. (US 2013/0280223 A1) hereinafter Owens.
 	The teachings of Wironen and Chang are disclosed above.
 	Regarding claim 16, Wironen in view of Chang does not explicitly disclose the presence of seed cells intermixed with the carrier and particles.
	However, Owens discloses the tissue treatment product can comprise a scaffold derived from hyaluronic acid and the acellular matrix of a decellularized tissue [0031]
 	Owens discloses after the natural or artificial scaffold of a tissue treatment product is formed, viable cells may be seeded in the matrix [0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen in view of Chang to comprise the presence of seed cells, as taught by Owens, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Owens discloses viable cells seeded in the matrix can promote native tissue migration, proliferation, and/or vascularization [0068]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the 

Response to Arguments
Applicant argues on page 7 of the remarks that Owens does not cure the deficiencies of Wironen and Chang.
 	However, this argument is not persuasive because Chang has still disclosed successfully injecting the hydrogel into the subcutaneous space (between a dermal layer and a fascia layer) [0150] and discloses treatment of the human hand (method of treating a hand) [0102].
The difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wironen, to comprise administration to a hand and to a subcutaneous space, as taught by Chang, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Chang discloses repair and regeneration of the injured ligament or tendon is ultimately achieved, when the tendon scaffold is replaced with the regenerated tissue [0059]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Wironen and 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615           


/ARADHANA SASAN/Primary Examiner, Art Unit 1615